Citation Nr: 0927654	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-04 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for sleep apnea, claimed as 
secondary to service connected residuals of nasal 
polypectomy.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision issued in November 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.


FINDING OF FACT

The competent medical evidence of record reveals that the 
Veteran's sleep apnea is aggravated by his service-connected 
residuals of nasal polypectomy.


CONCLUSION OF LAW

Secondary service connection for sleep apnea is established.  
38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  As to additional 
notice regarding the rating and effective date to be 
assigned, the RO will address this matter in effectuating the 
award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).


Sleep Apnea

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  
Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by, 
an established service-connected disorder.  38 C.F.R. § 
3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  See Allen, 
supra.

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the decision in Allen v. Principi, 7 Vet. App. 439 
(1995), which addressed the subject of the granting of 
service connection for the aggravation of a nonservice-
connected condition by a service-connected condition.  See 
71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  The amended 38 C.F.R. § 3.310(b) institutes 
additional evidentiary requirements and hurdles that must be 
satisfied before aggravation may be conceded and service 
connection granted.  Because the veteran's claim was pending 
before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, as this version favors the claimant.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003). 

The Veteran's service treatment records do not show any 
findings or diagnoses related to sleep apnea.  He was treated 
for sinus problems during service.

Following separation from service, the Veteran underwent 
nasal polypectomy surgery in August 1987 and May 2005.  
Service connection is in effect for residuals of nasal 
polypectomy.

The claims folder contains records dated in 2005 and 2006 
from D.N.A., M.D.  In December 2005, following sleep lab 
testing of the Veteran, Dr. A. diagnosed obstructive sleep 
apnea and hypopnea.  In a January 2006 statement, Dr. A. 
noted that rhinopharyngoscopy showed that the Veteran's 
residual mucosal redundancy from previous polypectomy was 
contributing to his current problem of sleep apnea.  

In December 2006, the RO scheduled the Veteran for a VA 
examination to attempt to establish the baseline 
manifestations of the Veteran's sleep apnea prior to his 
polypectomy.  The examiner concluded that based on the 
Veteran's current report of problems with snoring during his 
period of active duty, that his sleep apnea symptoms were the 
same before and after his polypectomies.  

The Board notes that this VA examination was ordered to 
address the requirement of establishing a baseline of 
disability for the purpose of establishing service connection 
based on aggravation under the version of 38 C.F.R. § 3.310 
that became effective on October 10, 2006.  Since, as noted 
above, the Veteran filed his claim prior to that date and he 
is entitled to consideration under the prior version of 
§ 3.310 that did not require such baseline analysis, the 
Board finds that the December 2006 VA examination is not 
dispositive of the Veteran's claim and is outweighed by the 
statements of Dr. A. which demonstrate that the service 
connected residuals of nasal polypectomy have aggravated his 
current sleep apnea.

Therefore, secondary service connection is warranted for the 
Veteran's sleep apnea by aggravation due to his service-
connected residuals of nasal polypectomy.


ORDER

Service connection for sleep apnea is granted.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


